Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 17/349,142.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is anticipated by claim 1 of the copending Application, in that claim 1 of the instant application is broader in scope in regard to claim 1 of the copending Application 17/349,142. Claim 1 of the instant application is therefore not patently distinct from the earlier patent claim and such is unpatentable for obvious-type double patenting.


Instant Application 
Pending Application 17/349,142
1. A system for imaging a scene, comprising: a plurality of optical sensors on an integrated circuit; a plurality of sets of interference filters, wherein a set of interference filters of the plurality of sets of interference filters includes a plurality of interference filters that are arranged in a pattern, wherein each interference filter of the plurality of interference filters is configured to pass light in a different wavelength range, wherein each set of interference filters of the plurality of sets of interference filters is associated with a spatial area of the scene; and one or more processors, wherein the one or more processors are adapted to provide a spectral response for a spatial area of the scene.
1. An optical sensor system, the system comprising: a plurality of sets of optical sensors implemented on a substrate, each set of optical sensors having a respective top surface; a plurality of sets of optical filters, wherein a set of optical filters of the plurality of sets of optical filters is associated with a set of optical sensors of the plurality of sets of optical sensors, wherein a set of optical filters of the plurality of sets of optical filters includes a plurality of optical filters that are arranged in a pattern, wherein each optical filter of the plurality of optical filters is configured to pass light in a different wavelength range of a predefined spectral range and the set of optical filters of the plurality of sets of optical filters operates to provide a bandpass response corresponding to the predefined spectral range, each set of optical filters having a respective top surface and a respective bottom surface, wherein a respective bottom surface of a set of optical filters is located atop a respective top surface of an associated set of optical sensors, wherein at least two sets of optical filters of the plurality of sets of optical filters is configured to provide different bandpass responses; a plurality of optical elements, wherein each optical element of the plurality of optical elements is associated with a corresponding set of optical sensors; and one or more rejection filters, wherein each rejection filter is associated with a corresponding set of optical sensors, wherein each rejection filter is configured to pass light wavelengths in a predefined spectral range.


This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 5-6, 8-10, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tack et al. (US 20180204863 A1, hereinafter “Tack”).

Regarding claim 1, Tack teaches a system for imaging a scene (Figs. 1-3, [0086]: a spectral sensor 100 for acquiring spectral information of an object), comprising: 
a plurality of optical sensors on an integrated circuit (Figs. 1-3, [0088]: light-detecting element 104 comprise e.g. a photodiode formed on a substrate); 
a plurality of sets of interference filters, wherein a set of interference filters of the plurality of sets of interference filters includes a plurality of interference filters that are arranged in a pattern, wherein each interference filter of the plurality of interference filters is configured to pass light in a different wavelength range (as illustrated by Figs. 1-3, [0121]: a mosaic filter 108a may divide the light-detecting elements 104 of mosaic block 106a into sub-groups, wherein the mosaic filter 108a is arranged to transmit a plurality of unique wavelengths to the light-detecting elements 104 within the sub-group. Each portion of the mosaic filter 108a associated with a single light-detecting element 104 may be formed as an interference filter, such as a Fabry-Pérot filter, arranged to transmit a narrow wavelength band to the light-detecting element 104.), wherein each set of interference filters of the plurality of sets of interference filters is associated with a spatial area of the scene ( as illustrated by Figs. 1-2, the mosaic filters 108 spatially arranged on the surface of the sensor); 
and one or more processors, wherein the one or more processors are adapted to provide a spectral response for a spatial area of the scene ([0146]-[0148]: image processor 116 is arranged to combine a first sub-image from a first frame with a second sub-image from a second frame depicting a common object so as to form a combined image of improved spatial and/or spectral resolution.).

Regarding claim 2, Tack teaches the system of claim 1, in addition Tack discloses further comprising: a plurality of rejection filters arranged in a pattern, wherein the plurality of rejection filters is associated with one or more sets of interference filters, wherein each rejection filter of the plurality of rejection filters is configured to substantially reject light of one or more predetermined wavelengths (Fig. 3, [0053]-[0056]&[0135]-[0137]: image sensor further comprises a plurality of rejection filters associated with respective sensor blocks, wherein the rejection filters are adapted to balance light intensity such that light-detecting elements throughout the array receive light intensities in same order of magnitude), wherein each rejection filter of the plurality of rejection filters is configured to substantially reject light of one or more predetermined wavelengths (Fig. 3, [0053]-[0056]&[0135]-[0137]: The rejection filters 114a-d may also block undesired wavelengths in order to aid the filter arrangement 108a-d of the respective sensor block 106a-d in selectively transmitting desired wavelength bands to the light-detecting elements 104.).

Regarding claim 3, Tack teaches the system of claim 2, in addition Tack discloses wherein the plurality of optical sensors (light-detecting element 104), the plurality of sets of interference filters (mosaic filters 108) and the plurality of rejection filters (rejection filters 114a-d) are formed on a backside of an integrated circuit ( [0090]: backside illumination CMOS structure mounting).

Regarding claim 5, Tack teaches the system of claim 2, in addition Tack discloses wherein the plurality of rejection filters (rejection filters 114a-d) is located atop one or more sets of interference filters (as illustrated by Fig. 3, mosaic filters 108 formed as an interference filter (see [0121])).  

Regarding claim 6, Tack teaches the system of claim 2, in addition Tack discloses wherein the plurality of rejection filters (114a-d) has a respective top surface and a respective bottom surface (as illustrated by Fig. 3) and the plurality of sets of interference filters (108a-d) has a respective top surface and a respective bottom surface (as illustrated by Fig. 3), wherein the bottom surface of the plurality of rejection filters is located proximal to the top surface of the plurality of sets of interference filters (as illustrated by Fig. 3). 

Regarding claim 8, Tack teaches the system of claim 2, in addition Tack discloses wherein a plurality of interference filters of the set of interference filters (114a, c-d) is associated with each rejection filter of the plurality of rejection filters (as illustrated by Fig. 3: 108a, c-d ). 
Regarding claim 9, Tack teaches the system of claim 1, in addition Tack discloses wherein the plurality of sets of interference filters includes a number of sets of interference filters that is less than the plurality of optical sensors (as illustrated by Figs. 1-3, [0092]: at least one filter arrangement 108a-d for defining the plurality of sensor blocks 106a-d).

Regarding claim 10, Tack teaches the system of claim 1, in addition Tack discloses wherein each set of interference filters of the plurality of sets of interference filters (108a-d) is associated with a set of optical sensors (106) of the plurality of optical sensors (as illustrated by Figs. 1-3, filters 108 arranged on light-detecting elements 104 of sensor blocks 106). 

Regarding claim 17, Tack teaches the system of claim 1, in addition Tack discloses wherein the pattern for the plurality of interference filters is a mosaic and the system is adapted to generate spectral information that includes a bandpass response from one or more sets of interference filters of the plurality of interference filters (as illustrated by Figs. 1-3, [0128]: The mosaic filter 108a may be arranged to transmit unique wavelengths which are within a relatively narrow wavelength range to the light-detecting elements 104 in the sensor block 106a).

Regarding claim 18, Tack teaches the system of claim 17, in addition Tack discloses wherein the bandpass response is determined based on a de-mosaicing of the mosaic  ([0042]: a block in which light-detecting elements 104 detect light of a common wavelength band may provide high spatial resolution information which may be used in combination and demosaicing of the information in the mosaic blocks).

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi; Sunao (US 20150070528 A1, hereinafter “Kikuchi”).

Regarding claim 19, Kikuchi teaches a method for imaging a scene (Fig. 15) comprises: sampling, by an imaging system, a received light spectrum from a set of spectral sensors of a plurality of sets of spectral sensors, wherein each set of spectral sensors of plurality of spectral sensors is spatially separate from every other spectral sensor of the set of spectral sensors, wherein each spectral sensor of the set of spectral sensors is associated with one or more optical sensors associated with the imaging system; comparing the received light spectrum to a plurality of light spectrum types (Figs. 1&6, [0094]: An imaging device 101 includes a multiband image sensor 107 that includes four or more types of color filters that differ in spectral sensitivity characteristics, and photoelectrically converts an object image); 
based on the comparing, determining whether the received light spectrum from the set of spectral sensors is representative of a light spectrum of the plurality of light spectrum types (Figs. 1&15, [0163]-[0164]: demosaicing process is also performed on the data of the special wavelength pixels to generate the special wavelength interpolated image (S1103). A spectral estimation process, that estimates the spectral reflectivity of the object from a multiband-captured image, is performed in the step (S1105)); 
and in response to a determination that a received light spectrum is representative of a light spectrum type, providing information for adjusting a color balance for at least a portion of the scene (Figs. 1&15, [0166]-[0170]: The spectral estimation section may extract a light source spectral data measurement pixel that represents a color of a light source from the special wavelength interpolated image, and estimate a light source spectrum of the extracted light source spectral data measurement pixel to calculate a light source spectral estimate value, and the corrected image generation section may perform a process that corrects a white balance based on the light source spectral estimate value, on the normal image.).

Regarding claim 20, Kikuchi teaches the method of claim 19, in addition Kikuchi discloses further comprising: comparing the received light spectrum to a plurality of light source directionalities, wherein light source directionality is a location of the light source relative to a scene; based on the comparing, determining a light source directionality for the light source (Figs. 1&15, [0168]: the light source spectral data stored in the correction information generation section 120 is read (S1106), and compared with the estimated light source spectral data to determine whether or not the pixels (known coordinates locations on the image) are the light source color pixel (S1107)); 
and in response to a light source directionality determination, providing information for adjusting a color balance for the image sensor (Figs. 1&15, [0169]: corrected image is generated based on the white balance correction coefficient with respect to the normal image on the basis of the determination results in the step S1107 (S1109). The light source estimation process and the correction coefficient generation process may be performed on the entire image).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tack et al. (US 20180204863 A1, hereinafter “Tack”), in view of Wang et al. (US 20120187512 A1, hereinafter “Wang”).

Regarding claim 4, Tack teaches the system of claim 2, except wherein one or more rejection filters of the plurality of rejection filters is another interference filter, wherein the another interference filter is one of the plurality of interference filters and wherein the another interference filter is at the same time configured to pass light in a particular wavelength range for an first optical sensor and interference filter pair and reject light for a second optical sensor and interference filter pair. 
However, Wang discloses wherein one or more rejection filters of the plurality of rejection filters is another interference filter, wherein the another interference filter is one of the plurality of interference filters and wherein the another interference filter is at the same time configured to pass light in a particular wavelength range for an first optical sensor and interference filter pair and reject light for a second optical sensor and interference filter pair (Figs. 1-2, [0025]: an IR cut interference filter 116 to transmit light in the infrared spectrum to photodetectors 118, and to block light in the infrared spectrum from reaching the photodetectors 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein one or more rejection filters of the plurality of rejection filters is another interference filter, wherein the another interference filter is one of the plurality of interference filters and wherein the another interference filter is at the same time configured to pass light in a particular wavelength range for an first optical sensor and interference filter pair and reject light for a second optical sensor and interference filter pair as taught by Wang intoTack image sensor. The suggestion/ motivation for doing so would be to increase the sensitivity of the light sensor to infrared light and improve the performance of devices (Wang: [0027]).

Regarding claim 7, Tack teaches the system of claim 2, in addition Tack discloses wherein the plurality of rejection filters (114a-d) has a respective top surface and a respective bottom surface (as illustrated by Fig. 3) and the plurality of sets of interference filters (108a-d) has a respective top surface and a respective bottom surface (as illustrated by Fig. 3).
Tack does not teach wherein the top surface of the plurality of rejection filters is located proximal to the bottom surface of the plurality of sets of interference filters.
However, Wang discloses wherein the top surface of the plurality of rejection filters is located proximal to the bottom surface of the plurality of sets of interference filters (Figs. 1-2, [0025]-[0027]: color pass filters 110 is illustrated as formed over an IR cut interference filter 116)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reconfigure Tack’s filter layout as taught by Wang, such that  the top surface of the plurality of rejection filters is located proximal to the bottom surface of the plurality of sets of interference filters, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. The suggestion/ motivation for doing so would be to at least substantially block infrared light from reaching the photodetectors (Wang: [0025]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tack et al. (US 20180204863 A1, hereinafter “Tack”), in view of Fukunaga; Yasuhiro (US 20140084404 A1, hereinafter “Fukunaga”).

Regarding claim 11, Tack teaches the system of claim 1, except wherein the set of interference filters is arranged in a pattern that further includes a plurality of organic filters.
However, Fukunaga discloses wherein the set of interference filters is arranged in a pattern that further includes a plurality of organic filters (Figs. 1-2 [0024]-[0025]: an imaging device includes: photodiode on which an organic film color filter is formed; and an FPF pixel 40 including a photodiode on which a Fabry-Perot filter is formed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the set of interference filters is arranged in a pattern that further includes a plurality of organic filters as taught by Fukunaga into Tack image sensor. The suggestion/ motivation for doing so would be to capture short-wavelength images (Fukunaga: [0042]).

Regarding claim 12, Tack teaches the system of claim 1, except wherein the set of interference filters is arranged in a pattern that further includes a plurality of non-interference filters, wherein the non-interference filters are selected from a group that consists of at least one of organic filters and plasmonic filters.
However, Fukunaga discloses wherein the set of interference filters is arranged in a pattern that further includes a plurality of non-interference filters, wherein the non-interference filters are selected from a group that consists of at least one of organic filters and plasmonic filters (Figs. 1-2 [0024]-[0025]: an imaging device includes: photodiode on which an organic film color filter is formed; and an FPF pixel 40 including a photodiode on which a Fabry-Perot filter is formed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the set of interference filters is arranged in a pattern that further includes a plurality of non-interference filters, wherein the non-interference filters are selected from a group that consists of at least one of organic filters and plasmonic filters as taught by Fukunaga into Tack image sensor. The suggestion/ motivation for doing so would be to capture short-wavelength images (Fukunaga: [0042]).

Regarding claim 13, Tack teaches the system of claim 12, in addition Tack discloses wherein the at least one Fig. 1, [0043]-[0047] the plurality of sensor blocks comprise at least a block for non-visible radiation (106d) associated with a filter for non-visible radiation arranged to detect light of a near infrared wavelength range).
Tack does not disclose wherein the filter is an organic filter.
However, Fukunaga discloses wherein the filter is an organic filter (Figs. 1-2 [0024]-[0025]: an imaging device includes: photodiode on which an organic film color filter is formed; and an FPF pixel 40 including a photodiode on which a Fabry-Perot filter is formed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the filter is an organic filter as taught by Fukunaga into Tack image sensor. The suggestion/ motivation for doing so would be to capture short-wavelength images (Fukunaga: [0042]).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tack et al. (US 20180204863 A1, hereinafter “Tack”), in view of Houck et al. (US 20190179067 A1, hereinafter “Houck”).
Regarding claim 14, Tack teaches the system of claim 1, in addition Tack discloses wherein at least one set of interference filters of the plurality of sets of interference filters is arranged in a pattern (as illustrated by Figs. 1-3: filters 108 arranged in a pattern); except that further includes at least one interference filter that is respectively larger in size than at least one other interference filter in the set of interference filters.
However, Houck discloses wherein at least one set of interference filters of the plurality of sets of interference filters is arranged in a pattern (Figs. 5, [0052]: an optical filter 510 with multiple component filters 520 forming multiple channels.) that further includes at least one interference filter that is respectively larger in size than at least one other interference filter in the set of interference filters (as illustrated by Figs. 5,[0053]: component filters 520 may be associated with different sizes corresponding to different filter responsivities, different sensor element responsivities, and/or the like for different wavelengths to response balance the different sensor elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one interference filter that is respectively larger in size than at least one other interference filter in the set of interference filters as taught by Houck into Tack image sensor. The suggestion/ motivation for doing so would be to improve an accuracy of sensing by the sensor elements, reduce an exposure time to perform a measurement, reduce cost, reduce size, and/or the like relative to other sensing techniques and/or response balancing techniques (Houck: [0056]).
Regarding claim 15, Tack teaches the system of claim 14, except wherein the at least one interference filter that is respectively larger in size than at least one other interference filter in the set of interference filters is in an elongated rectangle shape.
However, Houck discloses wherein the at least one interference filter that is respectively larger in size than at least one other interference filter in the set of interference filters is in an elongated rectangle shape (as illustrated by Figs. 5, [0053]: component filters 520 may be associated with different sizes corresponding to different filter responsivities, different sensor element responsivities, and/or the like for different wavelengths to response balance the different sensor elements). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the at least one interference filter that is respectively larger in size than at least one other interference filter in the set of interference filters is in an elongated rectangle shape as taught by Houck into Tack image sensor. The suggestion/ motivation for doing so would be to improve an accuracy of sensing by the sensor elements, reduce an exposure time to perform a measurement, reduce cost, reduce size, and/or the like relative to other sensing techniques and/or response balancing techniques (Houck: [0056]).

Regarding claim 16, Tack teaches the system of claim 1, in addition Tack discloses wherein the plurality of optical sensors includes a plurality of sets of optical sensors (as illustrated by Figs. 1-3, [0133]: light-detecting elements 104 of sensor block 106).
Tack does not teach wherein each set of optical sensors is arranged in a pattern that includes at least one optical sensor that is respectively larger in size than at least one other optical sensor of the set of optical sensors. 
However, Houck discloses wherein each set of optical sensors is arranged in a pattern that includes at least one optical sensor that is respectively larger in size than at least one other optical sensor of the set of optical sensors (as illustrated by Figs. 5, [0053]: component filters 520 associated with different sizes corresponding to different sensor elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each set of optical sensors is arranged in a pattern that includes at least one optical sensor that is respectively larger in size than at least one other optical sensor of the set of optical sensors as taught by Houck into Tack image sensor. The suggestion/ motivation for doing so would be to improve an accuracy of sensing by the sensor elements, reduce an exposure time to perform a measurement, reduce cost, reduce size, and/or the like relative to other sensing techniques and/or response balancing techniques (Houck: [0056]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697